Citation Nr: 0422428	
Decision Date: 08/16/04    Archive Date: 08/20/04

DOCKET NO.  03-30 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. H. Berke, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1979 to August 
1995.

This claim is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas, which denied entitlement to service connection for 
bilateral pes planus.  

The veteran originally requested a hearing, but cancelled his 
request in May 2004 because he did not have any additional 
evidence to submit.  


FINDINGS OF FACT

1.  The veteran's enlistment examination shows moderate, 
asymptomatic bilateral pes planus, with some eversion.

2.  Bilateral pes planus did not increase in severity in 
service.


CONCLUSION OF LAW

Bilateral pes planus was not aggravated during service.  
38 U.S.C.A. §§ 1131, 1132, 1153, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No.106-475, 114 Stat. 2096 (2000), was 
signed into law.  In this case, VA's duties have been 
fulfilled to the extent possible.  

VA must inform the claimant about (1) the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) the information and evidence that VA will seek to 
provide; (3) the information and evidence he or she is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in his or her possession that pertains 
to the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

VA satisfied the duty to notify by means of a letter to the 
veteran from the RO in July 2002.  The veteran was told of 
the requirements to successfully establish service 
connection.  He was also advised of his and VA's respective 
duties and asked to submit information and/or evidence 
pertaining to the claim to the RO.  The content and timing of 
the July 2002 letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  See 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2003).  In 
this case, the RO has obtained the veteran's service medical 
records and relevant post-service treatment records.  The 
veteran informed VA in a May 2004 phone conversation that he 
has no additional evidence to submit.  Thus, VA has assisted 
the veteran to the extent possible, and there is no 
indication of any additional relevant records that the RO 
failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Here, the 
veteran's records show a VA radiology examination of his left 
foot was conducted in November 2002.  Although a more 
specific examination of his pes planus has not been provided, 
such is not necessary to make a decision on the claim because 
there is no evidence of any in-service aggravation of the 
veteran's pre-existing bilateral pes planus.  Cf. Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not required 
to provide the veteran with a medical examination absent a 
showing by veteran of a causal connection between the 
disability and service).  

All the VCAA requires is that the duty to notify and assist 
is satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error) (2003).  
 
Accordingly, VA's duty to notify and assist the veteran has 
been satisfied to the extent possible.  Having determined 
that the duty to notify and assist has been satisfied, the 
Board turns to an evaluation of the veteran's claim on the 
merits.  


II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

A review of the veteran's service medical records shows that 
he was diagnosed with bilateral pes planus at the time of his 
enlistment.  Therefore, the issue before the Board is whether 
this disability was aggravated during service.  See 
38 U.S.C.A. §§ 1131; 38 C.F.R. §§ 3.303(a), 3.304, 3.306.

Generally, veterans are presumed to have entered service in 
sound condition as to their health, see 38 U.S.C.A. § 1132; 
38 C.F.R. § 3.304(b); Bagby v. Derwinksi, 1 Vet. App. 225, 
227 (1991), except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  Id.; see also VAOPGCPREC 3-2003 (July 2003).  The 
regulation expressly provides that the term "noted" denotes 
"only such conditions as are recorded in examination 
reports."  38 C.F.R. § 3.304(b).  

The presumption of sound condition does not attach here 
because the veteran's disability was detected and noted at 
the time of enlistment.  Bagby, 1 Vet. App. at 227 
(presumption attaches only when there has been an induction 
or enlistment examination in which the later complained of 
disability was not detected).  In this instance, the 
veteran's enlistment examination dated September 1978 notes a 
diagnosis for "pes planus, moderate [with] some eversion, 
asymptomatic."  

Under the presumption of aggravation, a pre-existing injury 
or disease will be considered to have been aggravated by 
active military service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a); Crowe v. Brown, 7 Vet. App. 238 (1994).  

However, the presumption of aggravation does not apply here.  
During his time in service, there is no evidence in his 
service medical records that the veteran required treatment 
for, or complained of, foot problems related to his bilateral 
pes planus.  In other words, there is no evidence of record 
showing an increase in disability during service, or even 
complaints about the disability during service.  Similarly, 
the veteran's retirement physical examination in March 1995 
does not show any complaints about his feet in general or 
about his disability in particular.  Clinical evaluation of 
the feet was entirely normal at that time, and the veteran 
specifically denied any "foot trouble."  The first evidence 
of a related complaint appears in the veteran's medical 
record in 2002, some seven years after his leaving the 
military.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

The Board has an obligation to rely on independent medical 
evidence to support its findings when weighing the probative 
value of the evidence and must not refute medical evidence of 
record with its own medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  In this case, the 
veteran's service medical records note the diagnosis of the 
bilateral pes planus at the time of entrance and show no 
evidence of aggravation at any time during service or at the 
time of the veteran's retirement physical examination. There 
is no medical evidence showing that the veteran's disability 
was aggravated during service.  

Further, the veteran has not offered any evidence other than 
his own assertions to support his claim.  However, the 
veteran's contention that his disability is related to his 
service is not competent.  There is no indication that he 
possesses the requisite medical knowledge or education to 
render a probative opinion involving medical diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

In sum, the evidence does not show that the veteran's pre-
existing bilateral pes planus was aggravated in service, and 
the veteran has not brought forth any competent medical 
evidence to establish such aggravation.  In fact, the service 
medical records support a contrary conclusion.  The Board 
finds that the preponderance of the evidence is against 
entitlement to service connection and, in view of the 
foregoing, there is no doubt to be resolved.  See Gilbert, 1 
Vet. App. at 55.  Accordingly, entitlement to service 
connection for bilateral pes planus is not warranted.  See 
38 U.S.C.A. §§  1131, 1132; 38 C.F.R. §§ 3.303, 3.304, 3.306.  




ORDER

Entitlement to service connection for bilateral pes planus is 
denied.  


	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



